Citation Nr: 1621426	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-27 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left lower extremity disability, to include a left knee disability and a left lower extremity neurological impairment.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a thoracolumbar back disability.

4.  Entitlement to service connection for a thoracolumbar back disability. 

5.  Entitlement to service connection for a neck disability.  

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address another claim in appellate status.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran has served on active duty in the U.S. Army from February 28, 1978 to May 23, 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed, including a copy of the transcript of the March 2016 Board hearing presided over by the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1979 rating decision, the RO denied a claim for service connection for a thoracolumbar back disability based on the determination that there was no current disability. 

2.  The Veteran submitted a timely notice of disagreement with the February 1979 rating decision, the RO submitted a statement of the case in April 1979, but the Veteran did not submit a substantive appeal; therefore the Veteran did not perfect the appeal. 

3.  In a December 1999 Board decision, the Board reopened and denied a claim for service connection for a thoracolumbar back disability based on the determination that such disability was not incurred in or aggravated by service.

4.  In a December 1999 Board decision, the Board denied a claim for service connection for a left knee disability based on the determination that such disability was not incurred in or aggravated by service.

5.  The Veteran did not appeal the December 1999 Board decision to the United States Court of Appeals for Veterans Claims (Court) and did not file a request for reconsideration of the December 1999 Board decision.  

6.  In a May 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a left knee disability. 

7.  The Veteran did not submit a notice of disagreement with the May 2008 rating decision, and there was no evidence or information received within one year of issuance of the decision that was new and material to the claim for service connection for a left knee disability.

8.  The additional evidence received since the December 1999 Board decision is new and raises a reasonable possibility of substantiating the claim for service connection for a thoracolumbar back disability.
  
9.  The additional evidence received since the May 2008 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

10.  The Veteran's current thoracolumbar back disability did not manifest in service or within the first post-service year, nor is such disability otherwise related to service, to include as a result of an in-service fall. 

11.  The Veteran's current left lower extremity neurological disability did not manifest in service or within the first post-service year, nor is such disability otherwise etiologically related to service, and such disability is not proximately due to or a result of a service-connected disability.

12.  The Veteran did not experience a left knee injury in service and the Veteran's current left knee disability is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The February 1979 rating decision, which denied the claim for service connection for a thoracolumbar spine disability, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

2.  The December 1999 Board decision, which denied entitlement to service connection for a left knee disability and which reopened and denied entitlement to service connection for a thoracolumbar back disability, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

3.  The May 2008 rating decision, which denied reopening of the previously denied claim for service connection for a left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  The additional evidence received since the December 1999 rating decision is new and material to the claim for service connection for a thoracolumbar back disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

5.  The additional evidence received since the May 2008 rating decision is new and material to the claim for service connection for a left knee disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

6.  A thoracolumbar back disability was not incurred in or aggravated by service, and service connection for such disability may not be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  A left lower extremity neurological disability was not incurred in or aggravated by service, nor may service connection for such disability be presumed, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

8.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a left knee disability and a thoracolumbar back disability, discussion concerning compliance with the duties to notify and assist regarding this matters is not necessary.  Further, the RO reopened the issues of entitlement to service connection for a thoracolumbar back disability and a left lower extremity disability, including a left knee disability, in the June 2011 rating decision and the RO readjudicated these issues in the October 2012 statement of the case.  Therefore, there is no prejudice to the Veteran in reopening the claims and then proceeding with adjudication of the service connection issues on the merits.  

Regarding the service connection issues, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in February 2011, in which the Veteran was notified of how to substantiate his claims for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA examination regarding the thoracolumbar back in November 2011.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examination, in conjunction with the other lay and medical evidence of record, is adequate for purposes of determining service connection.

As discussed below, an in-service occurrence, injury, or disease that may have resulted in a left lower extremity disability is not shown.  Therefore, a VA examination regarding the left lower extremity, to include the left knee and left lower extremity neurological impairment, is not necessary.  See 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board acknowledges that there are outstanding and unavailable private treatment records from Dr. O. H. Newman dating after the Veteran's discharge from service and from Dr. B. S. dating from March 1979, and that these treatment records may show information regarding the Veteran's back.  See July 1998 RO hearing transcript at p. 11-12.  However, the record shows that these treatment records are unavailable, and the record shows that the Veteran has actual knowledge that these records are unavailable and that further attempts to obtain them would be futile.  See id..  Accordingly, no further attempts to obtain these treatment records are required of VA.  38 C.F.R. § 3.159.  

The Board acknowledges that the Veteran reported that he was treated for multiple disabilities, specifically including the left knee and other disabilities that are not on appeal, at the VAMC in Sacramento since service.  See August 1997 Veteran statement; see e.g., November 1998 Veteran statement (stating that he visited the Sacramento VAMC after discharge from service and complained about his "injuries" but they did nothing for him).  However, after making reasonable attempts to obtain such VA treatment records from Sacramento, California, it was determined that such records dating from May 1978 to at least January 1997 were unavailable and irretrievable.  See e.g., July 1998 Form 10-7131 (requesting VA treatment records from the VAMC in Sacramento); July 1998 response from the VAMC (noting that they are unable to retrieve such records).  

Significantly, however, the Veteran himself has stated that he did not receive treatment for the left knee and for his low back until at least the late 1990s.  See July 1998 RO hearing transcript at p. 6-8 (noting that he did not receive treatment over the years for the left knee and does not receive treatment now); August 1998 VA examination (Veteran reported that he has had constant pain in the low back since service and that the last doctor he saw for this was in service).  In light of the Veteran's statements that he did not receive treatment for the low back or the left knee after service until at least the late 1990s, the Board concludes that any VA treatment records that may exist prior to 1990s pertain to claimed disabilities other than his left knee or thoracolumbar back.  Accordingly, the Board concludes that making any further attempts to obtain these aforementioned VA treatment records would not provide new information to substantiate the claim for the left knee disability and thoracolumbar back disability, and remanding the case to make further attempts to obtain these VA treatments records is not warranted.  38 C.F.R. § 3.159.  

The Board acknowledges that after certification of the appeals to the Board, VA obtained records pertaining to the Veteran's claims for disability benefits from the SSA.  See generally December 2012 Form 8.  In addition to treatment records that have been reviewed and considered by the RO, these SSA records include SSA disability forms and SSA findings that are additional evidence relevant to the thoracolumbar back.  The Board also acknowledges that after certification of the appeals to the Board, VA obtained additional relevant VA treatment records.  These SSA records and VA treatment records show that the Veteran has a current left lower extremity disability and a current thoracolumbar back disability.  The VA treatment records show the Veteran's reiterated reports as to his alleged in-service injuries and ongoing symptoms.  However, the information pertaining to the Veteran's current disabilities and to his reported symptoms since alleged onset in service is essentially duplicative of the evidence of record that has already been considered in the first instance by the AOJ.  See e.g., October 2012 statement of the case.  As discussed below, the appeal for entitlement to service connection for a left lower extremity disability turns on whether the Veteran experienced an in-service occurrence, and the appeal for service connection for a thoracolumbar back disability turns on whether the Veteran experienced continuing symptoms since service and whether his current disability is related to his in-service thoracolumbar back disability.  

Accordingly, though the aforementioned SSA records and VA treatment records are additional relevant evidence, because these records do not have bearing on the issues on which these appeals turn, remand of the case for the AOJ to review these records in the first instance would not possibly result in a different outcome and would only serve to put additional burdens on VA without any benefit flowing to the Veteran.  Thus, the Board concludes that remand of the case to issue a new supplemental statement of the case is not warranted.  See 38 C.F.R. §§ 19.31, 19.37(b); See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

As noted above, VA provided the Veteran with a hearing before the Board in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducted this hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the undersigned fully explained the issues involved, including the requirements for establishing service connection.  See March 2016 Board hearing transcript at p. 3-4.  The undersigned, the Veteran, and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See e.g., March 2016 Board hearing transcript at p. 6-9. The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2)  and Bryant.

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a February 1979 rating decision, the RO denied a claim for service connection for a thoracolumbar back disability based on the determination that there was no current disability.  After the Veteran was notified of the adverse decision, the Veteran submitted a timely notice of disagreement with the February 1979 rating decision, the RO submitted a statement of the case in April 1979, but the Veteran did submit a substantive appeal.  Therefore, the Veteran did not perfect his appeal, and the February 1979 rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

In a December 1999 Board decision, the Board denied a claim for service connection for a left knee disability based on the determination that such disability was not incurred in or aggravated by service.  In the same decision, the Board reopened and denied a claim for service connection for a thoracolumbar back disability based on the determination that such disability was not incurred in or aggravated by service.  After the Veteran was notified of the adverse decision, the Veteran did not appeal the December 1999 Board decision to the Court, file a request for reconsideration of the December 1999 Board decision, or otherwise contest the Board decision by available means.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

In a May 2008 rating decision, the RO denied the Veteran's claim to reopen the previously denied claim for a left knee disability on the basis that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a left knee disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the May 2008 decision.  Furthermore, there was no evidence or information received within one year of issuance the decision that was new and material to the claim for service connection for  a left knee disability, nor did the Veteran indicate outstanding relevant records within one year of issuance of the decision that VA did not attempt to obtain.  Therefore, the May 2008 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

At the time of the December 1999 Board decision pertaining to a thoracolumbar back disability, the evidence of record included the Veteran's service treatment records, VA treatment records, post-service private treatment records, a copy of the July 1998 RO hearing transcript, the December 1978 VA examination report, and lay statements.

At the time of the May 2008 rating decision pertaining to a left knee disability, the evidence of record included the Veteran's service treatment records, VA treatment records, post-service private treatment records, and lay statements from the Veteran and his then-wife. 

The additional evidence presented since the December 1999 Board decision and the May 2008 rating decision includes private medical opinions by Dr. B. S. dated in September 2010 and February 2014, in which Dr. B. S. opined that the Veteran's thoracolumbar back and left leg disabilities, including the Veteran's reported left knee disability, are etiologically related to service.  The credibility of these medical opinions is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because competent evidence indicating that the Veteran's thoracolumbar back and left knee disabilities are related to service is pertinent evidence that was absent at the time of the December 1999 Board decision and the May 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claims, as such the September 2010 and February 2014 private medical opinions by Dr. B. S. is deemed to be the requisite new and material evidence needed to reopen the claims for service connection for a thoracolumbar back disability and a left knee disability. 

Although the evidence is sufficient to reopen, it is not sufficient to grant the claims for service connection for a thoracolumbar back disability and for a left knee disability.  The merits of these issues are addressed below. 

Service Connection Claims

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  



Thoracolumbar Back Disability

The Veteran contends that he has a thoracolumbar back disability that is related to service.  The Veteran reports that he has low back pain that began in service, to include as a result of a fall he experienced in basic training, and that his low back pain has continued since onset in service.  See e.g., August 1998 VA examination (reporting that he injured his right shoulder after being knocked down in service, and that he concurrently "twisted the low back spine").  

First, there are multiple thoracolumbar back diagnoses shown during the current appeal period.  See September 2010 private medical opinion from Dr. B. S. (diagnosing lumbar degenerative disc and joint disease); June 2012 VA MRI report (noting no nerve root or spinal cord impingement exam); July 2014 MRI of the thoracic spine (impression of mild degenerative changes, without significant disc herniation, central spinal canal stenosis or neural foraminal narrowing); July 2014 VA MRI of the lumbar spine (impression of severe degenerative changes of the discs).  Thus, the current disability is shown. 

Second, the Veteran's service treatment records show that in May 1978, the Veteran complained of continuous low back pain.  The Veteran was assessed with low back muscle spasm.  The orthopedic consult performed in May 1978 show that the Veteran complained of low back pain for two weeks.  However, the x-ray study of the lumbar spine was negative.  See May 1978 service radiology record.  The orthopedic consult showed that the impression was musculoskeletal low back pain. The Veteran was put on a physical profile for limited duty for ten days due to a "back problem."  Thus, the in-service back disability is shown.  

However, the preponderance of the evidence is against a finding that the Veteran's current thoracolumbar back disability is related to service, to include the Veteran's in-service low back disability. 

The Veteran is certainly competent to report his symptoms and observations, and the Veteran's wives are competent to report their observations.  However, the Board notes that because the Veteran's wives' statements of record pertain to their observations of the Veteran during their respective marriages to the Veteran, the Veteran's wives are not competent to testify as to whether they observed the Veteran having symptoms recurrently since service.  See Marriage Certificates (showing that the Veteran married R. R. in June 1994 and that he married his current wife in 2010). 

 However, the Board finds that the diagnosis of a chronic thoracolumbar back disability and the determinations as to the onset and etiology of the Veteran's current thoracolumbar back disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determinations that he incurred a chronic thoracolumbar back disability in service, to include as a result of his in-service fall, and that his current thoracolumbar back disability is related to service, to include his in-service low back disability, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board acknowledges that the evidence shows that the Veteran has some medical training and experience as a nurse's aide and managing residential care homes.  See e.g., September 2010 private medical opinion from Dr. B. S.  However, because the record does not indicate that the Veteran or his representative has medical expertise or training in the field of orthopedics or neurology, the Veteran's and his representative's lay opinions that he sustained a chronic thoracolumbar back disability as a result of his in-service fall, and that his current thoracolumbar back disability is related to service, to include his in-service low back disability, are of no probative value.   

The Board considers the Veteran's reports that he experienced low back symptoms in service and during the current appeal period credible.  However, the Board notes that the Veteran's statements as to whether his thoracolumbar back symptoms continued since onset in service have been inconsistent.  First, based on an August 1978 statement by the Veteran, in which he notes that prior to discharge he had therapy for his back in service, the RO inferred a claim for entitlement to service connection for a back disability, and in a February 1979 rating decision in part, the RO denied that claim.  In the Veteran's February 1979 notice of disagreement against the February 1979 rating decision, the Veteran expressly stated, "I totally disagree with your [February 1979 decision]...Together, all my injuries are: of the right and left shoulders, the right forearm, and the right knee, only.  All received while in the Army!" [emphasis added]. 

Also significantly, the Veteran was afforded a VA examination in December 1978, in which the examiner first noted that the Veteran denied back problems, and in another part of the report, the examiner noted that the Veteran denied any back condition.  Range of motion testing results of the back were within normal limits for VA purposes.  

The Board acknowledges the Veteran's argument that the December 1978 VA examiner ignored multiple physical complaints, including his back complaints.  See e.g., September 1998 Veteran statement; July 1998 RO hearing transcript at p. 4, 8, 20.  However, Board finds that the contemporaneous December 1978 VA examination that shows the condition of the Veteran's back and that shows the Veteran's own observations regarding the condition of his back are of significant probative value, as this record shows the Veteran's own subjective contemporaneous reports regarding his observations, and the objective and contemporaneous assessment of the Veteran's back condition in December 1978 was based on a medical professional's medical expertise and on an objective examination of the Veteran.  On the other hand, because the Veteran submitted his argument that he reported back complaints to the December 1978 VA examiner decades after the December 1978 VA examination, and in light of the February 1979 notice of disagreement, the Board finds that the Veteran's argument that he did have back complaints when examined in December 1978 is of little probative value and is outweighed by the objective and contemporaneous December 1978 VA examination report which shows that the Veteran did not have thoracolumbar back complaints in December 1978.  

The Board also acknowledges the Veteran's reports that he sought treatment with his family doctor, Dr. O. N., right after discharge from service, and that he also received treatment for his back from Dr. B. S.  However, as noted above, the Veteran also stated that he did not receive treatment for his low back until at least the late 1990s.  See August 1998 VA examination (Veteran reported that he has had constant pain in the low back since service and that the last doctor he saw for this was in service); see also February 1979 notice of disagreement.  Therefore, the Veteran's reports of having treatment for the low back right after discharge from service have been inconsistent. 
 
The Board has considered the Veteran's reports that his thoracolumbar back symptoms continued since their onset in service.  However, based on the above evidence, the Veteran's reports as to presence of continuing thoracolumbar back symptoms since onset in service have been inconsistent and inconsistent with the other competent evidence of record.  The Board also notes that though the Veteran filed claims for service connection for multiple disabilities within one year after separation from service, the records are silent for any post-service complaints or medical treatment specifically regarding the thoracolumbar back until almost two decades after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see October 1997 private treatment note from Dr. M. K. (noting that the Veteran was seen in August 1997 for complaints of chronic back problems that the Veteran reported had its onset in service).  Therefore, the Board finds that the Veteran is an unreliable historian and that his contentions that his thoracolumbar back symptoms continued after separation from service, and his contentions that he sought treatment for thoracolumbar back complaints right after separation from service, are not credible and therefore have no probative value.  It follows that any medical opinion of record that is based entirely on the Veteran's subjective reports of continuing symptoms of the thoracolumbar back since service and that is based on no review of the Veteran's service treatment records and medical history also has no probative value.  

Moreover, the weight of the competent and probative evidence shows that the Veteran's in-service thoracolumbar back disability was acute and transient, and that the Veteran's current thoracolumbar back disability is not related to service, to include the Veteran's in-service fall.  

The November 2011 VA medical opinion is of significant probative value, as the examiner reviewed the claims file, provided sufficient rationale for his opinions, covered all relevant bases, and based his opinions on his medical expertise, examination of the Veteran, and the Veteran's medical history and probative lay statements.  The November 2011 VA examiner also based his opinion in part on the December 1978 VA examination, which the Board has found to be significantly probative, and in part on the lack of low back complaints for many years after service, which the Board has discussed above and has found to be probative.  After noting the Veteran's in-service thoracolumbar back disability and the post-service December 1978 VA examination, and after noting the lack of thoracolumbar back complaints or treatment for the Veteran's thoracolumbar back until the late 1990s, the November 2011 VA examiner opined that the Veteran's in-service low back pain and lumbar strain did not cause the Veteran's degenerative changes that the Veteran developed over time.  The VA examiner opined that it is less likely than not that the Veteran's current thoracolumbar back disability is related to his in-service thoracolumbar back disability.  

The Board acknowledges the Veteran's argument that though his in-service x-ray showed negative findings, an MRI would have shown that his current thoracolumbar back disability manifested in service.  See e.g., June 2012 Veteran statement.  However, as discussed above, because the Veteran has no medical expertise or training in the field of orthopedics, nor is there any indication that the Veteran has medical knowledge in the field of radiology, the Veteran's lay opinion regarding the medical accuracy of his in-service x-ray is of no probative value.  The Board notes that the November 2011 VA examiner considered the Veteran's in-service x-ray in rendering his probative medical opinion. 

The Board acknowledges that the Veteran submitted September 2010 and February 2014 private medical opinions by Dr. B. S., and that Dr. B. S. opined that it is his professional medical opinion that the Veteran's diagnosed thoracolumbar back disability referenced in his September 2010 medical opinion is "directly related to trauma suffered while on active duty military service."  See February 2014 private medical opinion.  Dr. B. S. opined that "[The Veteran's] history of injuries in consistent with the statement of injuries noted in his V.A. medical file.  His advanced degeneration of the disc and facet joints noted on X-ray, M.R.I. and C.A.T. scans are also consistent with injuries occurring approximately thirty years ago."  

The Board also acknowledges that Dr. B. S. reviewed the Veteran's post-service VA treatment records.  See September 2010 private medical opinion by Dr. B. S. (noting that he reviewed approximately 200 pages of records from VA and noting that he has provided a synopsis of the records pertinent to the Veteran's present condition; the earliest record noted is dated in 1998).  The Board also acknowledges that Dr. B. S. has medical training and expertise.  However, Dr. B. S. does not provide clinical rationale to support his opinion that the radiological studies and medical evidence dating at earliest in 1998 are consistent with injuries occurring about two decades before.  

The Board acknowledges that Dr. B. S. initially treated the Veteran within one year after discharge from service; however, Dr. B. S. does not indicate that he was treating the Veteran for a thoracolumbar back disability at that time.  See February 2014 private medical opinion (noting that he first treated the Veteran in March 1979).  The Board also acknowledges that Dr. B. S. noted, "[The Veteran's] treatment in this office has been with Chiropractic adjustments to the cervical, thoracic and lumbar spine, cryo-therapy for home use, as well as general and specific spinal exercises."  See September 2010 private medical opinion.  However, there is no indication that Dr. B. S.'s statements based on a review of his own treatment records of the Veteran, because these records have been purged.  See July 1998 RO hearing transcript at p. 11-12.  Further, as noted above, the Veteran's reports of receiving treatment specifically for the thoracolumbar back from Dr. B. S. beginning in March 1979 have no probative value.  

The Board again notes the Veteran's February 1979 notice of disagreement, in which he expressly stated, "Together, all my injuries are: of the right and left shoulders, the right forearm, and the right knee, only.  All received while in the Army!" [emphasis added].  Thereafter, in a March 1979 statement, the Veteran noted that he was being treated by Dr. B. S., and though the March 1979 statement is silent as to what disabilities Dr. B. S. was treating that time, it is reasonable for the Board to find that the Veteran's March 1979 statement indicates that he was being treated by Dr. B. S. for the comprehensive list of disabilities outlined in the February 1979 notice of disagreement, but not for any thoracolumbar back complaints.  The Board also finds that it is reasonable to find that Dr. B. S.'s reports of the type of treatment provided by him for the Veteran do not specifically refer to the types of treatment provided to the Veteran since March 1979.   

Indeed, Dr. B. S.'s medical opinion regarding the etiology of the Veteran's current thoracolumbar back disability was based on the Veteran's subjective history of continuing thoracolumbar back symptoms since onset in service and on the Veteran's subjective reports regarding the medical nature of his in-service injuries, which the Board has found to be of no probative value.  There is no indication that Dr. B. S. reviewed the Veteran's service treatment records or based his opinion on review of any treatment records dating prior to the late 1990s.   For these reasons, the Board finds that the September 2010 and February 2014 private medical opinion regarding etiology by Dr. B. S. is speculative at best and has no probative value.  Therefore, the private medical opinions as to etiology by Dr. B. S. are outweighed by the November 2011 VA medical opinion.  

The Board also acknowledges that the Veteran reports that when he was in service, he was given an x-ray of his thoracolumbar back, and he reports that the in-service medical professional explained that though he was only in his twenties, he was going to have a lot of arthritis, given the Veteran's injuries.  See March 2016 Board hearing transcript at p. 15-16.  Though the Veteran is competent to testify as to a contemporaneous medical opinion, the Board finds that this in-service opinion regarding the Veteran's future thoracolumbar back arthritis being etiologically related to his in-service thoracolumbar back disability was speculative at best, because this opinion was not based on any knowledge of the Veteran's future medical history and no clinical rationale was provided for why the Veteran's negative spine x-rays would result in future arthritis.  Accordingly, the Board finds that this reported in-service medical opinion has no probative value.  

Given the November 2011 VA medical opinion, the Board finds that the Veteran's current thoracolumbar back disability is not related to service, including as a result of the Veteran's in-service fall and in-service thoracolumbar back disability.  Further, there is no competent and probative evidence to show that the Veteran's current thoracolumbar back disability is otherwise related to service.  Thus, a relationship between Veteran's current thoracolumbar back disability and service, to include an in-service thoracolumbar back disability, is not shown by the competent and probative evidence.  Therefore, service connection is not warranted on a direct basis for the Veteran's current thoracolumbar back disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board acknowledges that there is a presumption of service connection for arthritis that manifests during service or to a compensable degree within the first post-service year, and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran currently has a diagnosis of thoracolumbar spine arthritis.  See e.g., September 2010 private medical opinion by Dr. B. S. (diagnosing degenerative joint disease).  However, as discussed above, there is no probative lay evidence of thoracolumbar back symptoms continuing since service, and the Veteran's reports that he had continuing symptoms thereof since service are outweighed by the probative contemporaneous lay statements in 1978 and 1979 and the December 1978 VA examination, which show that the Veteran denied back symptoms continuing since service.  

Because the in-service x-ray study of the thoracolumbar back was negative, and because the December 1978 VA examination noted normal back, there is no probative evidence or a combination of manifestations sufficient to identify arthritis as manifesting in service or within the post-service year.  The Board again notes that though the Veteran filed claims for service connection for multiple disabilities within one year after separation from service, the records are silent for any post-service complaints or medical treatment specifically regarding the thoracolumbar back until almost two decades after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, the preponderance of the evidence is against a finding of continuity of arthritis symptomatology since service.  Accordingly, the Veteran's thoracolumbar spine arthritis is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Left Lower Extremity Disability

The Veteran contends that the has a left lower extremity disability, to include a left knee disability and a left lower extremity neurological impairment, that is related to service.  As discussed below, the evidence indicates that the Veteran's diagnosed left knee disability and his left lower extremity neurological disability have distinct etiologies, and therefore the Board will discuss them separately below.  

The Board discusses the Veteran's competent reports of symptoms below.  However, the Board finds that determinations as the etiology of the Veteran's current left knee disability and current left lower extremity neurological disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determinations that his current left knee disability and left lower extremity neurological impairment are related to service, to include as a result of an alleged in-service left knee injury, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As discussed above, because the record does not indicate that the Veteran or his representative has medical expertise or training, to include in the field of orthopedics and neurology, the Veteran's and his representative's lay opinions that his current left knee disability and left lower extremity neurological impairment are related to service are of no probative value.  

Left Knee Disability

The Veteran contends that he experienced a left knee injury in service and that his current left knee disability is etiologically related to this alleged left knee injury.  
The Veteran reports that in service, he was out on the grenade range and he hit his left knee on a tree stump.  See e.g., October 1997 private treatment note by Dr. M. K. (Veteran reported an in-service incident in which he hurt his knee on a stump, but this note does not indicate which knee he was referring to); July 1998 RO hearing transcript at p. 6 (Veteran testified that he hurt his left knee on a tree stump).  The Veteran reported that he went to sick call for the left knee and he was put on crutches for two weeks and he was given pain medication.  Id.  

The Veteran has multiple left knee diagnoses during the current appeal period.  See e.g., December 2010 VA operative report (diagnosing left knee medial meniscal tear and tricompartmental degenerative joint disease).  Thus, the current disability is shown. 

Though the current disability is shown, the preponderance of the evidence is against a finding that the Veteran's current left knee disability is related to service, to include as a result of the alleged in-service left knee injury.    

The Veteran is certainly competent to report his symptoms and observations, and the Veteran's wives are competent to report their observations.  However, for the reasons discussed above, the Veteran's wives are not competent to testify as to whether they observed the Veteran having symptoms recurrently since service.  

However, regarding the Veteran's reports of symptoms, the Board notes that that the Veteran's statements as to his alleged left knee injury and as to whether he recurrently experienced left knee pain and other symptoms since his alleged injury have been inconsistent and inconsistent with the remaining evidence of record.  The Veteran has testified and has submitted statements that he began to have left knee pain in service after injuring his left knee on a stump in service.  See e.g., March 2016 Board hearing transcript at p. 9; April 2008 Veteran statement (Veteran reports left knee swelling, cracking, crunching, and grinding since his alleged in-service injury). 

However, the Board notes that the service treatment records show that the Veteran injured his right knee in service in May 1978.  The service treatment records show that the Veteran was treated in the emergency room for right leg pain, and the Veteran stated then that he fell and hit his knee the day before.  The in-service medical providers performed an x-ray study of the right femur and knee in May 1978, which had negative results, and the Veteran was given an ace wrap and crutches and was put on a physical profile for four days.  There is no indication in the service treatment records of a left knee injury.   

The Board also notes that the Veteran submitted a claim for service-connection for the right leg in August 1978, right after discharge from service.  In a February 1979 rating decision, the RO denied the claim for a right knee disability, and in his February 1979 notice of disagreement, the Veteran expressly stated, "I totally disagree with your [February 1979 decision]...Together, all my injuries are: of the right and left shoulders, the right forearm, and the right knee, only.  All received while in the Army!" [emphasis added].  

Also significantly, the Veteran was afforded a VA examination in December 1978, in which the Veteran reported a right knee injury, but there was no mention of a left knee injury.  The examiner also noted that the bilateral knee exam showed no objective findings.  The Veteran was also afforded a VA examination in August 1998 during the pendency of the Veteran's claim for service connection for the bilateral knees, in which he reported that he injured his right shoulder after being knocked down and that he concurrently sustained "complete dislocation of the right knee cap."  The Veteran described to the August 1998 VA examiner multiple complaints, including complaints regarding the right knee, but indicated no left knee injury or complaints.  

The Board acknowledges the Veteran's argument that the December 1978 VA examiner ignored multiple physical complaints, including his left knee complaints.  See e.g., September 1998 Veteran statement; July 1998 RO hearing transcript at p. 4, 8, 20.  However, Board finds that the contemporaneous December 1978 VA examination that shows the condition of the Veteran's left knee and that shows the Veteran's own observations regarding the condition of his left knee are of significant probative value, as these records show the Veteran's own subjective contemporaneous reports regarding his observations, and the objective and contemporaneous assessment of the Veteran's left knee condition in December 1978 was based on a medical professional's medical expertise and on an objective examination of the Veteran.  On the other hand, because the Veteran submitted his argument that he reported left knee complaints to the December 1978 VA examiner decades after the December 1978 VA examination, and in light of the February 1979 notice of disagreement, the Board finds that the Veteran's argument that he did have left knee complaints when examined in December 1978 is of little probative value and is outweighed by the objective and contemporaneous December 1978 VA examination report which shows that the Veteran did not have left knee complaints in December 1978.  

The Board also notes that the Veteran testified at the July 1998 RO hearing that he was not receiving treatment for the left knee at that time, and that though his knee has been bothering him for years, he received no treatment over the years for the left knee disability.  See July 1998 RO hearing transcript at p. 6-8.  In fact, the Veteran reported that he received treatment right after discharge from service with his family physician Dr. N. for treatment of the right knee, but denied treatment for the left knee.  See id. at p. 6-8, 17-19.  

There is no indication in the service treatment records that the Veteran experienced a left knee injury in service.  Indeed, the medical evidence of record and multiple statements by the Veteran show that the Veteran injured his right knee in service.  The Board also notes that the claims file includes statements by the Veteran in which he states he had a left knee injury in service and directs VA's attention specifically to service treatment records showing treatment of a 1978 knee injury with treatment using crutches.  See e.g., April 2008 Veteran statement.  The Board further notes that when the Veteran was testifying at the March 2016 Board hearing, he testified as to his right knee instead of his left when describing the in-service incident.  See March 2016 Board hearing transcript at p. 9-10.  Again, the service treatment records show that the Veteran's May 1978 injury involved the right knee.  Then, after years of reporting a single knee was injured when he struck a tree stump, the Veteran submitted an April 2013 statement in which he reports that he injured both knees as he struck a tree.   

Based on the above evidence, the Veteran's reports as to the onset of his left knee symptoms in service as to the presence of recurrent left knee symptoms since alleged onset in service have been inconsistent and inconsistent with the remaining evidence of record.  Further, the Veteran's reports as to which knee was injured in service have been inconsistent and his reports as to a left knee injury are inconsistent with the contemporaneous medical evidence of record.  Therefore, the Board finds that the Veteran is an unreliable historian and that his contentions that his left knee symptoms began in service and continued since service after an alleged left knee injury are not credible and therefore have no probative value.  Thus, the Veteran's contentions that he experienced a left knee injury in service and that he has had left knee symptoms since service are outweighed by the contemporaneous December 1978 VA examination that shows no left knee complaints and no reported in-service left knee injury.  It follows that any medical opinion of record that is based entirely on the Veteran's subjective reports of an alleged in-service left knee injury and his alleged continuing symptoms of the left knee since service, and that is based on no review of the Veteran's service treatment records and medical history, also has no probative value.  

The Board acknowledges that the Veteran submitted September 2010 and February 2014 private medical opinions by Dr. B. S., Dr. B. S. opined that it is his professional medical opinion that the Veteran's diagnosed left leg neurological disability referenced in his September 2010 medical opinion "are directly related to trauma suffered while on active duty military service."  See February 2014 private medical opinion.  Dr. B. S. opined that "[The Veteran's] history of injuries in consistent with the statement of injuries noted in his V.A. medical file.  His advanced degeneration of the disc and facet joints noted on X-ray, M.R.I. and C.A.T. scans are also consistent with injuries occurring approximately thirty years ago."  Though Dr. B. S. noted the Veteran's subjective report of an in-service left knee injury and the Veteran's medical history of left knee osteoarthritis shown in the VA treatment records, for the reasons discussed in the section above, Dr. B. S.'s opinion regarding etiology of the Veteran's current left lower extremity disability are of no probative value.  

In particular, for the reasons discussed above, the Board finds that it is reasonable to find that the Veteran's March 1979 statement indicates that he was being treated by Dr. B. S. for the comprehensive list of disabilities outlined in the February 1979 notice of disagreement, but not for any left lower extremity complaints.  Further, Dr. B. S. based his opinion on the Veteran's medical history dating from at earliest nearly two decades after service and on the Veteran's subjective report of an in-service left knee injury, and Dr. B. S. did not review the Veteran's service treatment records.  Further, Dr. B. S. did not reconcile his opinion with the medical evidence and multiple lay statements that show an in-service right knee injury and the Veteran's own statement denying the presence of a left knee injury.  Because Dr. B. S.'s medical opinion has no probative value regarding etiology, it does not show an in-service left knee injury or disability. 

For the above reasons, and given the December 1978 VA examination and the February 1979 notice of disagreement, the Board finds that no left knee injury occurred in service.  Indeed, though the Veteran submitted multiple claims for service connection within a few months after discharge from service, there is no medical evidence and no probative lay evidence to indicate that the Veteran had left knee symptoms until almost two decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); August 1997 claim for the left knee; October 1997 private treatment note from Dr. M. K. (noting that the Veteran was seen in August 1997 for complaints of unspecified knee problems that the Veteran reported had its onset in service).

Further, there is no competent and probative evidence to show that the Veteran's current left knee disability is otherwise related to service.  Thus, the alleged in-service left knee injury is not shown, and the Veteran's current left knee disability is not shown to be otherwise related to service.  Therefore, service connection is not warranted on a direct basis for the Veteran's current left knee disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board acknowledges that there is a presumption of service connection for arthritis that manifests during service or to a compensable degree within the first post-service year, and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with left knee arthritis during the current appeal period.  However, there is no probative lay evidence or medical evidence of arthritis symptoms that manifested in service or that any such symptoms continued since alleged onset in service.  Indeed, as discussed above, the Veteran's reports as to left knee symptoms beginning in service and continuing since service are of no probative value and are outweighed by the December 1978 VA examination showing that no left knee injury or symptoms began or continued since service.  For these reasons, the preponderance of the evidence is against a finding of continuity of left knee arthritis symptomatology since service.  For these reasons, such left knee arthritis is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Left Lower Extremity Neurological Impairment

The Veteran has been diagnosed with an objective left lower extremity neurological impairment that is associated with his thoracolumbar spine disability.  See e.g., September 2010 private medical opinion by Dr. B. S. (diagnosing the Veteran with thoracolumbar radiculitis/ neuritis and noting muscle atrophy of the left leg caused by spinal nerve root atrophy secondary to entrapment).  The Veteran's medical history confirms an objective left lower extremity neurological impairment that is associated with this thoracolumbar spine disability.  See e.g., December 1999 VA CT of the lumbar spine (clinical history of low back pain with left radiculopathy); September 2000 private treatment note from Dr. M. K. (noting that the Veteran reports problems with his low back that developed at the same time as his shoulder injury and noting that the Veteran currently has radiation of pain into the left leg).  

The Board acknowledges that the Veteran submitted September 2010 and February 2014 private medical opinions by Dr. B. S., in which Dr. B. S. opined that it is his professional medical opinion that the Veteran's diagnosed left leg neurological disorder referenced in his September 2010 medical opinion is "directly related to trauma suffered while on active duty military service."  See February 2014 private medical opinion.  Dr. B. S. opined that "[The Veteran's] history of injuries in consistent with the statement of injuries noted in his V.A. medical file.  His advanced degeneration of the disc and facet joints noted on X-ray, M.R.I. and C.A.T. scans are also consistent with injuries occurring approximately thirty years ago."  However, Dr. B. S.'s September 2010 medical opinion expressly opines that the Veteran's left lower extremity neurological impairment is caused by the Veteran's thoracolumbar disability, which, in turn, Dr. B. S. opined is related to service.  As discussed above, even when considering Dr. B. S.'s medical opinion, the Board has concluded that the Veteran's current thoracolumbar back disability is not related to service.    

A disability that is secondary to a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Because the competent and probative evidence shows that the Veteran's left lower extremity neurological disability is proximately caused by the Veteran's thoracolumbar back disability, and the thoracolumbar back disability is not related to service, service connection on a secondary basis is not warranted for the left lower extremity neurological impairment.  

The Veteran also contends that his left leg neurological impairment is the result of an alleged left knee injury.  As discussed above, the Board finds that the Veteran did not experience a left knee injury in service and the Veteran is not competent to provide a medical opinion regarding the etiology of his left lower extremity neurological impairment.  Therefore, there is no competent and probative evidence to show that the Veteran experienced the alleged in-service occurrence or that Veteran's current left lower extremity neurological impairment is otherwise directly related to service.  Therefore, service connection is not warranted on a direct basis for the Veteran's current left lower extremity neurological disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran does not report, and there is no medical evidence to indicate, that the Veteran's left lower extremity neurological symptoms manifested in service or within the first post-service year.  See e.g., December 1978 VA examination (noting that there are no neurological findings or abnormal sensations or reflexes of the lower extremities); November 1999 VA treatment record (noting pain down into the left leg and foot that is new since last visit).  Indeed, the Veteran's reports of continued left lower extremity symptoms since service have pertained to his knee, which is discussed above.  See e.g., March 2008 and April 2008 Veteran statements (reporting left knee symptoms since service).  For these reasons, continuity of symptomatology of a neurological impairment of the left lower extremity is not shown, and the Veteran's left lower extremity organic disease of the nervous system is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Because the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a thoracolumbar back disability and for a left lower extremity disability, to include a left knee disability and a left lower extremity neurological disability, the benefit of the doubt provision does not apply, and these claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Because new and material evidence has been received, the claim of service connection for a thoracolumbar back disability is reopened.

Because new and material evidence has been received, the claim of service connection for a left knee disability is reopened.

Entitlement to service connection for a thoracolumbar back disability is denied.  

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for left lower extremity neurological impairment is denied. 



	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he has a neck disability that is related to an in-service fall, and he reports that he has had neck pain that began in service and has continued since service since that fall.  During the current appeal period, the medical evidence showed multiple neck diagnoses.  See e.g., September 2010 private medical opinion by Dr. B. S. (diagnosing the Veteran with cervical degenerative disc and degenerative joint disease and cervical radiculitis and brachial neuritis); September 2011 VA cervical MRI. 

The Veteran contends that he concurrently injured his right shoulder and neck in an in-service fall.  See e.g., September 2010 private medical opinion by Dr. B. S. The service treatment records show that in March 1978, the Veteran injured his right shoulder after being knocked down on the obstacle course.  See March 1978 service treatment records.  The Board notes that the Veteran has contended that he sought treatment for his neck within one year of discharge from service from Dr. B. S. [beginning in March 1979].  See March 2016 Board hearing transcript at p. 8.  Also, in a September 2010 private medical opinion, Dr. B. S. opined that "[The Veteran's] history of injuries in consistent with the statement of injuries noted in his V.A. medical file.  His advanced degeneration of the disc and facet joints noted on X-ray, M.R.I. and C.A.T. scans are also consistent with injuries occurring approximately thirty years ago."  However, as noted in the decision above, there is no indication that Dr. B. S. based his opinion on review of the Veteran's service treatment records or on the evidence associated with the claims file prior to the late 1990s.   

Based on these facts, further medical inquiry is warranted to determine whether the Veteran's current neck disability manifested in service, to include as due to this in-service fall onto the right shoulder.  Accordingly, a VA medical opinion is warranted to determine the same.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:
                                          
1. Please contact the Veteran and request that he submit or authorize the release of any outstanding treatment records, VA or non-VA, relevant to the neck.  All attempts to fulfill this development should be documented in the claims file.  

2. Afterwards, please obtain a VA medical opinion from a medical professional with appropriate medical expertise to determine the etiology of a neck disability.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review was performed.  

After performing all necessary testing, the examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a neck disability manifested in-service or within the first post-service year, or is otherwise etiologically related to service, to include as result of the Veteran's in-service fall onto his shoulder.  

		The examiner's attention is invited to the following:

a. October 1997 private medical opinion by Dr. M. K. that states that the Veteran's in-service shoulder injury was inadequately treated at the time.  

b. The September 2010 private medical opinion by Dr. B. S. that "[The Veteran's] advanced degeneration of the disc and facet joints noted on X-ray, M.R.I. and C.A.T. scans are also consistent with injuries occurring approximately thirty years ago."  

c. The Veteran's report that he has had neck pain since onset in service after the in-service fall onto his shoulder and that he sought treatment with Dr. B. S. beginning in March 1979 due to his neck symptoms.  

d. The Veteran's report that his fall onto his shoulder also caused "collateral damage" to his head and to his neck, and that he then sustained a second injury to his head.  See e.g., February 2011 Veteran statement.  

Please note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay reports as to his symptoms and observations must be considered in making the determination as to whether a relationship exists between service and the Veteran's current neck disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. Afterwards, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


